COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-10-310-CV


JAMES E. PORTER                                                      APPELLANT

                                          V.

STATE BAR OF TEXAS                                                     APPELLEE


                                      ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                        MEMORANDUM OPINION1
                                      ------------

      On August 30, 2010, Appellant James E. Porter filed a notice of appeal

from the trial court’s judgment, which was signed on April 1, 2010.            On

September 7, 2010, we sent a letter to Appellant stating our concern that we may

be without jurisdiction because Appellant’s notice of appeal was not timely filed.2

We informed Appellant that unless he, or any party desiring to continue the


      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. R. App. P. 26.1(a).
appeal, filed a response showing grounds for continuing the appeal on or before

September 17, 2010, the appeal could be dismissed for want of jurisdiction.

Appellant faxed a reply to our letter claiming that because he had filed a motion

to reconsider and a motion for new trial on May 3, 2010, the trial court’s order

was not final until his motions were denied August 1, 2010.

      Texas Rule of Appellate Procedure 26.1(a) extends the deadline to file a

notice of appeal from thirty days to ninety days when a motion for new trial has

been filed. Tex. R. App. P. 26.1(a)(1). The April 1, 2010 order from the trial

court was a final judgment and appealable. Thus, the notice of appeal must have

been filed by June 30, 2010, but it was not filed until August 30, 2010. Because

Appellant’s notice of appeal was untimely, we have no jurisdiction to consider this

appeal. Accordingly, we dismiss this appeal for want of jurisdiction.3



                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: October 14, 2010




      3
       See Tex. R. App. P. 42.3(a), 43.2(f).

                                         2